DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 8 it is set forth “a sacrificial connector”; the term “sacrificial” it is unclear what it means and what further limit the conector.
In claim 7, it is set forth “an interferometer”; however, since claim 7 depends from claim 1 which already provides “an interferometer” in line 4, it is unclear if the interferometer in claim 7 is the same interferometer as in claim 1 (which therefore the recitation of “an interferometer” lacks antecedent basis) or it is a second interferometer; the claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corl (US 2010/0234736) in view of Matcovitch (US 2008/0114254) in view of Snow (US 5,039,193).

Corl, in view of Matcovitch, in further view of Snow.
As per claim 1, Corl discloses an interface device comprising:
a cover (514, Fig. 5) (Fig. 5; Para [00441);
an aperture (at distal and proximal ends of cover) defined by the cover (Fig. 5; Para [00441);
a stationary section of a sample arm (572, Fig. 5) of an [interferometer] disposed within the cover and comprising a stationary optical fiber section having an endface (Fig. 5; Para [0049)-(00501);
a first motor (536, Fig. 5) disposed within the cover, the first motor configure to rotate the second rotatable connector.
Corl does not directly disclose an interferometer; a first rotatable connector defining a first bore, the first bore positioned in alignment relative to the aperture and disposed within the cover; a sacrificial connector; a second rotatable connector defining a second hole, the first second positioned in alignment relative to the aperture, wherein the first rotatable connector and the second rotatable connector sandwich the sacrificial connector.
However, Matcovitch teaches an interferometer (Para [00681). 

It would have been obvious to one of ordinary skill in the art before the effective filling date to combine the device of Corl with the interferometer of Matcovitch as it allows the unit to better measure tissue surfaces and irregularities thereupon.

Additionally, Snow teaches a first rotatable connector (28, Fig. 1) defining a first bore, the first bore positioned in alignment relative to the aperture and disposed within the cover (Fig. 1; col 4, In 37-47);
a sacrificial connector (200, Fig. 1) (Fig. 1; col 4, In 60-63);
a second rotatable connector (26, Fig. 1) defining a second hole, the first second positioned in alignment relative to the aperture, wherein the first rotatable connector and the second rotatable connector sandwich the sacrificial connector (Fig. 1; col 4, In 37-47). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to combine the device of Corl and Matcovitch with the connector configuration of Snow as it allows for the inclusion of a stator/rotor system to aid in managing rotation, while also including an a-ring, which may be easily replaced, to prevent direct wear between components.

As per claim 2, Corl, Matcovitch and Snow disclose the interface device of claim 27, but none directly disclose wherein the first rotatable connector comprises a first assembly and a second assembly, wherein the first assembly comprises an electrical contact, wherein the second assembly comprises a counterbalance. Corl discloses something similar wherein a spinning element (532, Fig. 5) includes electrical contacts, printed circuit boards and an optical detector (Fig. 5; Para [0045]-[00511).
 It would have been obvious to one of ordinary skill in the art before the effective filling date that the placement of the components on the spinning element wound necessarily need to be in balance, and may incorporate counterbalances to ensure such; otherwise the spinning element would wobble, which would degrade performance and ultimately lead to device failure.

As per claim 3, Corl, Matcovitch and Snow disclose the interface device of claim 27, and Corl further discloses further comprising an electrical signal coupling subsystem (546, Fig. 5) comprising a rotatable transformer component (548, Fig. 5) and a stationary transformer component (550, Fig. 5) (Fig. 5; Para [00471).

As per claim 4, Corl, Matcovitch and Snow disclose the interface device of claim 27, and Corl further discloses further comprising an optical signal coupling subsystem (570, Fig. 5) comprising a rotatable optical component (574, Fig. 5) and a stationary optical component (572) (Fig. 5; Para [0049)-(00501).

As per claim 5, Corl, Matcovitch and Snow disclose the interface device of claim 27, and Corl further discloses further comprising an optical connector disposed within the rotatable optical connector (Fig. 5; Para (0049]-(00501).

As per claim 6, Corl, Matcovitch and Snow disclose the interface device of claim 27, and Corl further discloses further comprising an elongate probe connector (544, Fig. 5) comprising one or more posts extending therefrom (Fig. 5; Para (00461).

As per claim 7, Corl, Matcovitch and Snow disclose the interface device of claim 27, and Corl further discloses further comprising a rotatable section (574), Fig. 5) of a sample arm of an [interferometer] wherein the rotatable section is aligned with the aperture (Fig. 5; Para [0049]-(00501).
Corl does not expressly disclose an interferometer.
However, Matcovitch teaches an interferometer (Para [00681). It would have been obvious to one of ordinary skill in the art to combine the device of Corl, Matcovitch and Snow with the interferometer of Matcovitch as it allows the unit to better measure tissue surfaces and irregularities thereupon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793